Name: Commission Decision of 24 October 1994 concerning questionnaires for Member States reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  technology and technical regulations;  environmental policy;  European Union law
 Date Published: 1994-11-17

 17.11.1994 EN Official Journal of the European Communities L 296/42 COMMISSION DECISION of 24 October 1994 concerning questionnaires for Member States reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC) (94/741/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/692/EEC of 23 December 1991, on the standardization and rationalization of reports on the implementation of certain Directives relating to the Environment (1), and in particular Articles 5 and 6 and its Annex VI, Having regard to Council Directive 75/439/EEC of 16 June 1975 on the disposal of waste oils (2), as last amended by Directive 91/692/EEC, Having regard to Council Directive 75/442/EEC of 15 July 1975 on waste (3), as last amended by Directive 91/692/EEC, Having regard to Council Directive 86/278/EEC of 12 June 1986 on the protection of the environment, and in particular of the soil, when sewage sludge is used in agriculture (4), amended by Directive 91/692/EEC, Whereas, Article 18 of Directive 75/439/EEC, Article 16 of Directive 75/442/EEC, and Article 17 of Directive 86/278/EEC have been replaced by Article 5 of Directive 91/692/EEC which requires Member States to transmit to the Commission information of the implementation of certain Community Directives in the form of a sectorial report; Whereas, this report has to be established on the basis of a questionnaire or an outline drafted by the Commission in accordance with the procedure set out in Article 6 of Directive 91/692/EEC; Whereas the first sectoral report will cover the period 1995 to 1997 inclusive; Whereas the measures envisaged by this Decision are in accordance with the opinion expressed by the Committee established in accordance with Article 6 of the aforementioned Directive, HAS ADOPTED THIS DECISION: Article 1 The questionnaires attached to this Decision, which relate to Council Directives 75/439/EEC, 75/442/EEC and 86/278/EEC are hereby adopted. Article 2 The Member States will use these questionnaires as a basis for the drawing up of the sectorial reports they are required to submit to the Commission pursuant to Article 5 of Directive 91/692/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 October 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 377, 31. 12. 1991, p. 48. (2) OJ No L 194, 25. 7. 1975, p. 23. (3) OJ No L 194, 25. 7. 1975, p. 47. (4) OJ No L 181, 4. 7. 1986, p. 6. ANNEX LIST OF QUESTIONNAIRES 1. Questionnaire relating to Council Directive 75/439/EEC of 16 June 1975 on the disposal of waste oils (1), as last amended by Directive 91/692/EEC (2). 2. Questionnaire relating to Council Directive 75/442/EEC of 15 July 1975 on waste (3), as last amended by Directive 91/692/EEC. 3. Questionnaire relating to Council Directive 86/278/EEC of 12 June 1986 on the protection of the environment, and in particular the soil, when sewage sludge is used in agriculture (4), as amended by Directive 91/692/EEC. (1) OJ No L 194, 25. 7. 1975, p. 23. (2) OJ No L 377, 31. 12. 1991, p. 48. (3) OJ No L 194, 25. 7. 1975, p. 47. (4) OJ No L 181, 4. 7. 1986, p. 6.